DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
Response to Amendment
With regards to the amendment filed on August 18, 2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 5, 6, 12, and 14-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 5-8, filed August 18, 2022, with respect to the rejection(s) of claim(s) 5, 6, 12 and 17 under 35 U.SC. § 102 and/or § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,146,073 to Wan (hereinafter “Wan”) in view of International Pub. No. WO 01/23927 A1 to COTTEVERTE et al. (“Cotteverte).  Wan was applied in a prior Office action.
In re claim 5, Wan discloses an adjustment apparatus, see FIGS. 1-7, comprising: 
an optical cable having an optical fiber (10) that includes a fiber core (11) and a fiber cladding (12), and 
at least one cladding light sensor (47) arranged behind an output coupling-side fiber end and configured to measure cladding light that exits frontally from the fiber cladding (12) at the output coupling-side fiber end.  See columns 3-6 of Wan for further details. 

Thus, Wan only differs from claim 5 in that he does not teach a device configured to displace an input coupling-side fiber end of the optical fiber and/or input coupling optics arranged in front of the input coupling-side fiber end, in relation to one another in a direction perpendicular to an optical axis of the optical fiber, depending on a sensor signal of the at least one cladding light sensor, wherein the input coupling optics is configured to focus and couple light into the fiber core. Cotteverte, on the other hand, teaches a device configured to displace an input coupling-side fiber end of an optical fiber (2) in a direction perpendicular to an optical axis of the optical fiber (2) depending on a sensor signal of at least one cladding light sensor (10).  See page 5, lines 12-36 and page 12, claim 14 of Cotteverte. In order to align his optical fiber (10) with his laser beam (31) depending upon the signal from his cladding light sensor (47), Wan would have been modified to include the device of Cotteverte, thereby obtaining the invention specified by claim 5.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 5 in view of Wan combined with Cotteverte.

In re claim 19, since the claimed input coupling optics are part of an alternative limitation recited by claim 5, the lens recited by claim 19 is not considered necessarily present. 

In re claim 20, Cotteverte further teaches that optimum alignment is achieved when “the sum of the output signals from the photodiodes is at a minimum”. In order to achieve an optimum alignment, the device of Wan in view of Cotteverte would have been configured to displace the input coupling-side fiber end of the optical fiber (10) of Wan so that the sensor signal of the cladding light sensor (47) is minimized, thereby obtaining the invention specified by claim 20. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 20 in view of Wan combined with Cotteverte.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Cotteverte as applied to claim 1 above, and further in view of Patent No. 11,187,616 to Coffey et al. (“Coffey”).  Coffey was also cited in a prior Office action.
In re claim 6, Wan in view of Cotteverte only differs in that Wan does not teach his cladding light sensor (47) is arranged on the output coupling plug (43) of his optical fiber (10).  Coffey, on the other hand, teaches how to integrate a cladding light sensor (114) into an output coupling plug/ferrule (108). See columns 4-6 of Coffey.  In order to integrate his coupling plug (43) and cladding light sensor (47), the coupling plug (43) of Wan in view of Cotteverte would have been modified to accommodate the cladding light sensor (47) of Wan, per the suggestion of Coffey, thereby obtaining the invention specified by claim 6.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Wan combined with Cotteverte, and further in view of Coffey.

Claim(s) 12, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Patent No. 7,162,140 to Flaig or Wan in view of Flaig and further in view of Coffey.
In re claim 12, Wan discloses a monitoring apparatus, see FIGS. 1-7, comprising: 
an optical cable having an optical fiber (10) that includes a fiber core (11) and a fiber cladding (12), 
at least one cladding light sensor (47) arranged behind the output coupling-side fiber end and configured to measure cladding light which exits frontally from the fiber cladding (12) at the output coupling-side fiber end, 
at least one scattered light sensor (46) capable of measuring scattered light scattered at the at least one fiber end or the junction point, and 
an evaluation unit (38/48) configured to evaluate the sensor signals of the cladding light and scattered light sensors (46, 47).  See columns 3-6 of Wan for further details.

Thus, Wan only differs from claim 12 in that he does not teach: 
at least two optical elements arranged in succession in the beam path of the light exited frontally from the fiber core at the output coupling-side fiber end, wherein the light exited frontally from the fiber core is scattered by each of the at least two optical elements, 
at least two scattered light sensors, each scattered light sensor configured to measure scattered light scattered at a respective optical element of the at least two optical element elements, and 
the evaluation unit (38/48) is configured to evaluate the sensor signals of the at least two scattered light sensors.

Flaig, on the other hand, teaches a method of monitoring an optical element comprising:
at least two optical elements (3, 4) arranged in succession in the beam path of light (8) exited frontally from the output coupling side of a processing head, wherein the light (8) exited frontally from the processing head is scattered by each of the at least two optical elements (3, 4), 
at least two scattered light sensors (15, 16, 19), each scattered light sensor configured to measure scattered light scattered at a respective optical element of the at least two optical elements (3, 4), and 
an evaluation unit (23) configured to evaluate the sensor signals of the at least two scattered light sensors (15, 16, 19).  See columns 4-5 of Flaig. 

In order to be used in thermal and/or laser processing of a workpiece, the device of Wan would have been modified to include the optical elements (3, 4) and scattered light sensors (15, 16, 19) of Flaig and the evaluation unit (38/48) of Wan would have been modified to evaluate the sensor signals of the scattered light sensors (15, 16, 19), per the teachings of Flaig, thereby obtaining the invention specified by claim 12.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 12 in view of Wan combined with Flaig.

In re claim 14, the previous remarks regarding claim 6 are incorporated herein. The at least one cladding light sensor (47) of Wan in view of Flaig would have been arranged on the output coupling plug (43) of Wan for the same reasons mentioned with respect to claim 6, thereby obtaining the invention specified by claim 14.

In re claim 16, Wan teaches at least one additional scattered light sensor (36) capable of measuring scattered light scattered on a fiber end face of the optical fiber (10) or on other components.

In re claim 17, Wan discloses a method for monitoring an optical cable, which includes an optical fiber (10) having a fiber core (11) and a fiber cladding (12), in running operation, the method comprising: 
measuring cladding light that exits frontally from the fiber cladding (12) at the output coupling-side fiber end via photodetector (47), 
measuring scattered light scattered on at least one fiber end or junction point arranged in a beam path of the light exiting frontally from the fiber core (11) at the output coupling-side fiber end via photodetector (46), and 
evaluating the measured cladding and scattered light via control unit(s) (38) and/or (48). See columns 3-6 of Wan for further details.

Thus, Wan only differs from claim 17 in that he does not teach: 
measuring scattered light scattered on at least two optical elements arranged in succession in a beam path of the light exiting frontally from the fiber core at the output coupling-side fiber end, and 
evaluating the measured scattered light.

Flaig, as previously discussed, teaches a method of monitoring an optical element comprising:
measuring scattered light scattered on at least two optical elements (3, 4) arranged in succession in a beam path of light (8) exiting frontally from the output coupling-side of a processing head, and 
evaluating the measured scattered light using a micro-controller (23).  See columns 4-5 of Flaig. 

In order to be used in thermal and/or laser processing of a workpiece, the device of Wan would have been modified to include the optical elements (3, 4) and the scattered light sensors (15, 16, 19) of Flaig and the evaluation unit (38/48) of Wan would have been modified to evaluate the measured scattered light of the scattered light sensors (15, 16, 19), per the teachings of Flaig, thereby obtaining the invention specified by claim 17.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 17 in view of Wan combined with Flaig.

In re claim 18, Wan further teaches measuring scattered light scattered on at least one fiber end face of the optical fiber (10)  photodetector (46) and evaluating the measured scattered light together with measured cladding light using the control unit (38) and/or (48). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Flaig as applied to claim 12 above, and further in view of Patent No. 9,696,501 to Kadoya et al. (“Kadoya”). Kadoya was applied in a prior Office action.
In re claim 15, Wan in view of Flaig only differs in that Flaig does not teach his optical elements (3, 4) are arranged on a laser machining head, into which an output coupling plug is plugged. Kadoya, on the other hand, teaches optical elements (3, 4) arranged on a laser machining head (1) into which an output connector (5) is plugged into. See col. 3, lines 29-50 of Kadoya.  In order to be used in a device for laser machining, the optical elements (3, 4) of Wan in view of Flaig would have been arranged on the laser machining head (1) of Kadoya and the output coupling plug (43) of Wan would have been plugged into the laser machining head (1) of Kadoya, thereby obtaining the invention specified by claim 15.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 15 in view of Wan in view of Flaig, and further in view of Kadoya.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
September 3, 2022